In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0795V
                                          UNPUBLISHED


    NYDIA ELLENTUCH,                                            Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: May 10, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                             Stipulation on Damages; Influenza
                                                                (Flu); Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA).


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.

                                DECISION ON JOINT STIPULATION1

      On June 29, 2020, Nydia Ellentuch filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). On or about September 12, 2018, Petitioner received an influenza (“flu”)
vaccine, which vaccine is listed on the Vaccine Injury Table (the “Table”), 42 C.F.R. §
100.3(a).3 Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a consequence of the flu vaccine, and further alleges that
she suffered the residual effects of this injury for more than six months.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
 On September 12, 2018, Petitioner also received a pneumococcal polysaccharide vaccine, which is not
contained in the Vaccine Injury Table.
       Respondent denies that Petitioner suffered the onset of her alleged SIRVA within
the Table timeframe; denies that the flu vaccine caused Petitioner’s alleged shoulder
injury or any other injury; and denies that her current disabilities are a sequela of a
vaccine-related injury.

       Nevertheless, on May 10, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

      A lump sum of $50,000.00 in the form of a check payable to Petitioner.
Stipulation at ¶ 8. This amount represents compensation for all items of damages that
would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.4

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                 IN THE UNITED ST ATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


    NYDIA ELLENTUCH,

                 Petitioner,                            No. 20-795V
                                                        Chief Special Master Corcoran
    v.                                                  SPU

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                 Respondent.

                                           STIPULATION

         The parties hereby stipulate to the following matters:

         1. Petitioner, Nydia Ellentuch, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l Oto 34 (the "Vaccine Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of the influenza

("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R. §

100.3 (a).

         2. Petitioner received a flu vaccine on or about September 12, 2018. 1

         3. The vaccines were administered within the United States.

         4. Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine Administration

("SIRVA") as a consequence of the flu immunization she received on or about September 12,

2018, and further alleges that she suffered the residual effects of this injury for more than six

months.




1
 On September 12, 2018, petitioner also received a pneumococcal polysaccharide vaccine,
which is not contained in the Vaccine Injury Table.
                                             Page 1 of 5
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

        6. Respondent denies that petitioner suffered the onset of her alleged SIRVA within the

Table timeframe; denies that the flu vaccine caused petitioner's alleged shoulder injury or any

other injury and further denies that her current disabilities are a sequela of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)(I ), the Secretary of Health and Human Services will issue the

following vaccine compensation payment:

               A lump sum of $50,000.00, in the form of a check payable to petitioner,
               representing compensation for all damages that would be available under 42 U.S.C.
               § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.

§ 300aa-21(a)(I), and an application, the parties will submit to further proceedings before the

special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U .S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State




                                             Page 2 of 5
health benefits programs (other than Title XIX of the Social Security Act (42 U .S.C. § 1396 et

seq.)), or entities that provide health services on a prepaid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-l 5(i), subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, the money provided pursuant to this Stipulation will be used

solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C. § 300aa-

15(a) and ( d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors, and assigns, does

forever irrevocably and unconditionally release, acquit and discharge the United States and the

Secretary of Health and Human Services from any and all actions or causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in the

United States Court of Federal Claims, under the National Vaccine Injury Compensation Program,

42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the vaccinations administered on September 12, 2018, identified in

a petition for vaccine compensation filed on or about June 29, 2020, in the United States Court of

Federal Claims as petition No. 20-795V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.



                                              Page 3 of 5
        15. If the special master fails to issue a decision in complete conformity with the terms of

this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury or any other injury or any of her current disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                             Page 4 of 5
Respectfully submitted,


PETITIONER:


)_)/~ ~
NYDIA ELLENTUCH


ATTORNEY OF RECORD FOR                                               AUTHORIZED REPRESENTATIVE
PETITIONER:                                                          OF THE ATTORNEY GENERAL:


JE~
                                                                     , 4N   c~1M ~
                                                                     HEATHER L. PEARLMAN
JEFFREY S. POP & ASSOCIATES                                          Deputy Director
9150 Wilshire Blvd.                                                  Torts Branch
Suite 241                                                            Civil Division
Beverly Hills, CA 90212                                              U.S. Department of Justice
(310) 273-5462                                                       P. 0. Box 146
                                                                     Benjamin Franklin Station
                                                                     Washington, D.C. 20044-0146



AUTHORIZED REPRESENTATIVE OF                                         ATTORNEY OF RECORD FOR
THE SECRETARY OF HEALTH AND                                          RESPONDENT:
HUMAN SERVICES:
George R. Grimes -     Digitally signed by George R.
                       Grimes-S14
514                    Date: 2022.04.18 15:47:06 -04'00'


CDR GEORGE REED GRIMES, MD, MPH                                     MALLORI B. OPENC
Director, Division of Injury                                        Trial Attorney
 Compensation Programs                                              Torts Branch, Civil Division
Health Systems Bureau                                               U.S. Department of Justice
Health Resources and Services                                       P.O. Box 146
 Administration                                                     Benjamin Franklin Station
U.S. Department of Health                                           Washington, D.C. 20044-0146
 and Human Services                                                 Tel: (202) 305-0660
5600 Fishers Lane, 08N146B                                          mallori.b.openchowski@usdoj.gov
Rockville, MD 20857



Dated: _
           5"'    0 ..._/I_.7-
                  I
            _,__//_         __


                                                      Page 5 of 5